                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE

ESTATE OF DANIEL HAMBRICK,          )
ex rel VICKIE HAMBRICK,             )
                                    )     Civil Action No: 3:19-cv-0216
      Plaintiff,                    )
                                    )
              v.                    )     Judge Crenshaw
                                    )
METROPOLITAN GOVERNMENT             )
OF NASHVILLE-DAVIDSON               )     Magistrate Judge Holmes
COUNTY, TENNESSEE,                  )
                                    )
      And                           )     JURY DEMAND
                                    )
ANDREW DELKE                        )
                                    )
      Defendants.                   )
______________________________________________________________________________

                                  ORDER
______________________________________________________________________________

       By the Initial Case Management Order entered May 30, 2019, Docket Entry No. 24, the

Court scheduled a subsequent case management conference for September 18, 2019, at 2:00 p.m.

Due to a conflict in the Court’s calendar and to allow for the filing of an additional status report

regarding the pending criminal charges against Defendant Delke, which is due on or about

September 19, 2019, it is hereby

       ORDERED that the subsequent case management conference is RESCHEDULED for

September 30, 2019 at 1:30 p.m. in Courtroom 764, U.S. Courthouse, 801 Broadway,

Nashville, Tennessee, to address the status of discovery (including any discovery issues or

disputes); the status of Defendant Delke’s Davidson County criminal charge; setting deadlines

for and otherwise addressing reserved matters; any prospect for settlement (including propriety

of ADR); selection of a target trial date (if appropriate); and any other appropriate matters. Prior


                                                 1

    Case 3:19-cv-00216 Document 26 Filed 08/20/19 Page 1 of 2 PageID #: 135
to the subsequent case management conference, counsel for the parties shall discuss these

matters and, by no later than three (3) business days before the subsequent case management

conference, file a proposed modified case management order and email a copy to Ms. Jeanne

Cox, Courtroom Deputy, in Word format.

   It is so ORDERED.




                                                 ___________________________________

                                                 BARBARA D. HOLMES
                                                 United States Magistrate Judge




                                            2

    Case 3:19-cv-00216 Document 26 Filed 08/20/19 Page 2 of 2 PageID #: 136
